DETAILED ACTION
This office action is in response to amendments filed on 02/15/2022
Claims 1-5, 7-13, 15-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, 15-22 in view of 35 USC 103 rejections in view of newly added limitations on pg.9-12 of Remarks filed 02/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in essence:
[a] “In rejecting claim 1, the Office Action asserts that the social networking application of Shumaker discloses, "identifying an event associated with extraction and transmission of a dataset from a user device over a network to one or more network servers". It is respectfully submitted that claim 1 recites, "extraction and transmission of a dataset from a data center" not a user device. Thus, even if the disclosure of Shumaker is read as teaching "extraction and transmission of a dataset from a user device", such a teaching does not align with the language of claim 1. The Office Action further acknowledges that Shumaker in view of Chu does not teach this limitation and relies on the disclosure of Fersman relating to a buffering module as disclosing extraction and transmission of a dataset from a data center. However, the buffering module of Fersman would not reasonably be combined with actions of the user device of Shumaker in view of Chu.” pg.9 of Remarks filed 02/15/2022
In response to [a] examiner disagrees that Fersman would not reasonably be combined with Schumaker-Chu.  Examiner initially relies upon Schumaker to show that there is an event associated with movement of a dataset from the user device to the network server, as seen below:
identifying an event associated with extraction and transmission of a dataset from a user device over a network to one or more network servers  (Shumaker: para.0057 “Once the location of the user is determined, the location of the user is associated with an event by social networking application 332, at block 392.” para.0023 “to transmit and receive social media content. Social media content may correspond to messages, images, video images, URL references (including hyperlinks), or other information/data transmitted for interaction among a group of users corresponding to the social networking account.” para.0033 “Social network application 132 may determine if the location corresponds to an event through content within the social media content (e.g., text, image, video), through a URL or link within or associated with the social media content, “ the event associated with the content can be determined.  The content being transferred to the social network from the origin of the url and/or the user device in para.0028).
Next, Fersman discloses an intermediary device, that queues and handles the movement of the data set from the users mobile device to a server:
extraction and transmission of a dataset from a data center (Fersman: Fig.1a 110 is the data center which consists of buffering module 130, as shown in Fig.4) over a network to one or more network servers (Fersman: Fig.4 125 Col.6 line 12-20 “In an example scenario, the mobile terminal 120 wishes to upload a file to the network 125 via the communications network 100.”) (Fersman: Col.9 lines 10-20 “Action 401. The mobile terminal 120 sends a file to upload e.g. upload a photo to a social media page, to the buffering module 130 e.g. using a capillary network. Action 402. The buffering module 130 e.g. implemented in a gateway receives the file. The buffering module 130 buffers the file temporarily in a queue.” );  
		
This in combination clearly shows “identifying… an event associated with extraction and transmission of a dataset from a data center over a network to one or more network servers” as previously required by the claim.  The rejection essentially shows that during the step of moving the dataset from the user device to the server in Shumaker, it can be improved by Fersman which shows that an intermediary server, the buffering module 130 of Fig. 4 in Fersman, to be inserted between the user device and the final destination of a network server, to queue the upload.  In this way, by incorporating the buffering module, the event associated with the uploading of a file from a user device becomes the movement of the file from the data center to the network server. Both arts deal in the similar area of uploading a file in a social networking environment form a user device, with Fersman clearly showing an improvement in that area by providing an intermediary device that in the context of the claim operates as a data center, moving the file to the a network server, which improves upload performance as described in col.2 19-28.

[b] “The Office Action also asserts that the disclosure of Katpelly related to processing of video items by an auto-editing function where priority is assigned based on MPAA rating mismatches is equivalent to "increasing a priority of data extraction from a backend data storage system of the data center for a first topic associated with the event" and "decreasing the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the event", as recited in claim 1. Content sharing priority based on video MPAA ratings is not reasonably related to changing priority of data extraction from a backend data storage system of the data center for different topics associated with the event.” pg. 9-10 of Remarks filed 02/15/2022.
In response to [b], examiner disagrees with this assessment of Katpelly. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  Topic has not been defined in any capacity in the claim, therefore under broadest reasonable interpretation, a topic can be any category that is generally associated with the event.  Katpelly clearly shows that when a content being shared is to be augmented, there is an assessment of MPAA rating based on the viewers of the shared content.  As explained in the 103 rejection below, as Katpelly determine prioritizing the augmentation of content based on some criterias of the content, in this case, i.e. MPAA, and Shumaker discloses that the time sensitive content of the post is about the event itself, in combination the prioritization is in view of various topics associated with the event.
increasing a priority of data extraction from a backend data storage system of the data center for a first topic associated with the content (Kat: para.0025 “The order in which the shared video items 26 are processed by the auto-editing function 22 may be based on priorities assigned to the shared video items 26. A priority may be assigned to a shared video item 26 based on one or more criteria such as…number of MPAA rating mismatches between MPAA ratings desired by viewers of the shared video items 26 and the MPAA ratings of the shared video items 26” it can be seen in para.0027, MPAA refers to the rating, i.e. R, G, PG, of a content.  Based on this content, the order in which videos items are processed can be determined.  In this case, there can be a desired MPAA rating, and if it matches a desired rating, a priority can be increased); 
decreasing the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the content (Kat: para.0025 “The order in which the shared video items 26 are processed by the auto-editing function 22 may be based on priorities assigned to the shared video items 26. A priority may be assigned to a shared video item 26 based on one or more criteria such as…number of MPAA rating mismatches between MPAA ratings desired by viewers of the shared video items 26 and the MPAA ratings of the shared video items 26” it can be seen in para.0027, MPAA refers to the rating, i.e. R, G, PG, of a content.  Based on this content, the order in which videos items are processed can be determined.  In this case, there can be a desired MPAA rating, and if it doesn’t match a desired rating, a priority can be decreased); and 
coordinating augmentation of two or more postings associated with the plurality of posting requests using a cognitive system (Kat: Fig. 1 auto-editing function 22) to incorporate one or more additional features based on the dataset (Kat: para.0025 “Next, the video sharing system 12 performs an auto-editing process on the shared video item 26 uploaded by the user 16-1 (step 102). In one embodiment, the auto-editing function 22 of the video sharing system 12 performs an auto-editing process on the shared video items 26 in the collection of shared video items 24. The order in which the shared video items 26 are processed by the auto-editing function 22 may be based on priorities assigned to the shared video items 26” auto editing can be performed in the priority order, and by organizing the editing queue, the augmentation is “coordinated”.  para.0027 and para.0049 show the types of augmentation that can be performed, such as removing content, censoring, adding advertisements, replacing objectionable content with other content and so on.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shumaker-Chu-Fersman with Kat in order incorporate increasing a priority of data extraction from a backend data storage system of the data center for a first topic associated with the content; decreasing the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the content; and coordinating augmentation of two or more postings associated with the plurality of posting requests using a cognitive system to incorporate one or more additional features based on the dataset, and apply this to the actual events of Shumaker that is detected in the content, such as the time sensitive content.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving editing service performance, by scheduling more relevant content before others (Kar: para.0025).

[c] “Further, claim 1 has been amended to recite, inter alia, "identifying, by a workload layer of a cloud computing environment, an event associated with extraction and transmission of a dataset from a data center over a network to one or more network servers, wherein a plurality of user devices interface with the one or more network servers, and the one or more network servers interface with one or more servers of the data center". Claim 1 has also been amended to recite a plurality of steps performed by the workload layer of the cloud computing environment. It is respectfully submitted that the cited art fails to teach or suggest all of the limitations as recited in claim 1 as amended.”
In response to [c] examiner relies upon new reference Schaad to teach the idea of a workload layer of a cloud computing environment performing predictions and provisioning resources and Fersman to teach “wherein a plurality of user devices interface with the one or more network servers, and the one or more network servers interface with one or more servers of the data center”:
Schaad discloses a workload layer (Schaad: Fig. 1 prediction engine and the Provisioning engine together) of the cloud computing environment (Schaad: para.0048 “Event data is received (302). In some examples, the resource prediction system 104 receives event data from enterprise data sources 102. In some examples, the event data is associated with one or more events.” para.0050 “If it is determined that there are no more events, resource prediction information is provided (316). For example, the prediction engine 110 can provide a resource consumption schedule to the cloud infrastructure 106. In some examples, the resource consumption schedule can provide a list of events that are expected to be performed by the cloud infrastructure 106, as well as, for each event, a time, a likelihood (probability) that the event is to be executed at/during the time, and expected resource consumption associated with execution of the event. In some examples, the list of events can include unknown events. Consequently, for an unknown event, the time, the likelihood (probability) that the event is to be executed at/during the time, and/or expected resource consumption associated with execution of the event can be absent.” para.0050 “For example, the prediction engine 110 can provide a resource consumption schedule to the cloud infrastructure 106. In some examples, the resource consumption schedule can provide a list of events that are expected to be performed by the cloud infrastructure 106, as well as, for each event, a time, a likelihood (probability) that the event is to be executed at/during the time, and expected resource consumption associated with execution of the event. In some examples, the list of events can include unknown events. Consequently, for an unknown event, the time, the likelihood (probability) that the event is to be executed at/during the time, and/or expected resource consumption associated with execution of the event can be absent.” the prediction engine 110 of resource prediction system 104 performs steps of identifying events associated with resource usage, and generates a report to provide to the provisioning engine 120 of cloud infrastructure 106 such that these predictions can be used to provision resources to meet these demands.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shumaker-Chu-Fersman-Kat with Schaad in order to incorporate a workload layer of a cloud computing environment to perform the tasks taught by Shumaker-Chu-Fersman-Kat as set forth above.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of inexpensive scalability for service provision (Schaad: para.0001).
and Fersman discloses wherein a plurality of user devices (Fersman: col.4 line 16-23 “thousands of mobile terminals” ) interface with the one or more network servers (Fersman: Fig.4 125 Col.6 line 12-20 “In an example scenario, the mobile terminal 120 wishes to upload a file to the network 125 via the communications network 100.” network 125 is network server), and the one or more network servers interface with one or more servers of the data center (Fersman: Fig.1a 110 is the data center which consists of buffering module 130, as shown in Fig.4.) (Fersman: Fig.4 125 Col.6 line 12-20 “In an example scenario, the mobile terminal 120 wishes to upload a file to the network 125 via the communications network 100.”it can be seen that the user device 120 interfaces with network 125 via network 100, and it can be seen that node 110, the data center that includes 130 as seen in Fig. 1a, interfaces with network 125, for example in step 405 in Fig. 4.).
Therefore examiner maintains a rejection under Shumaker-Chu-Fersman-Kat-Schaad explained in more detail below.

[d] Dependent claims are allowable because they are dependent on allowable independent claims.
In response to [d], examiner maintains rejection of independent claims, therefore this argument does not apply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 11, 15, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al, (hereinafter Shumaker, US 2015/0237464 A1) in view of Chu et al. (hereinafter Chu, US 2014/0229578 A1) in view of Fersman et al. (hereinafter Fersman, US 10,623,997 B2) in view of Katpelly et al. (hereinafter Kat, US 2009/0313546 A1) further in view of Schaad (US 2015/0006711 A1).
Regarding Claim 1, Shumaker discloses A computer-implemented method comprising: 
identifying an event associated with extraction and transmission of a dataset from a user device over a network to one or more network servers  (Shumaker: para.0057 “Once the location of the user is determined, the location of the user is associated with an event by social networking application 332, at block 392.” para.0023 “to transmit and receive social media content. Social media content may correspond to messages, images, video images, URL references (including hyperlinks), or other information/data transmitted for interaction among a group of users corresponding to the social networking account.” para.0033 “Social network application 132 may determine if the location corresponds to an event through content within the social media content (e.g., text, image, video), through a URL or link within or associated with the social media content, “ the event associated with the content can be determined.  The content being transferred to the social network from the origin of the url and/or the user device in para.0028).
identifying a plurality of tasks (Shumaker: para.0058 “If an event is occurring at the location of the user, delay application 340 determines if the social media content requires a delay at block 341. “ the posting requests by users are identified, for example in step 390 in Fig. 3) 
associated with a plurality of users and the event (Shumaker: para.0056 “Social networking server 330 executes social network application 332 to receive social media content from a user at block 390. Social media content may correspond to any content received from a user and utilized within a social network corresponding to social network application 332. For example, social media may be a message post, image, and/or video meant to be shared within a user's social network established by the user's social networking account.” it can be seen in para.0019 that multiple user devices can be utilized in this invention, and that the social networking application 132 rests on the social networking server.  It is obvious that although Fig.3 shows delaying a single social media content, any and all users posting content that should be delayed, to the social network about the event can be delayed, para.0025 “ social media content transmitted and/or received through browser application 112 and/or social networking application 120 may include a delay to prevent the “spoiler” from being revealed to an unaware party.” );
clustering processing of a plurality of posting requests of two or more of the users through the one or more network servers  (Shumaker: para.0059 “However, if the social media content includes time sensitive content, such as an unexpected occurrence that has not been broadcast for viewing with the broadcast media content, then delay application 340 determines the social media content includes time sensitive content and determines an appropriate delay to distribution of the social media content, at block 342. In order to determine the delay required for distribution of the social media content, at block 343, delay application 340 receives broadcast media content for the event or a delay for the broadcast media content” it can be seen that delays regarding sensitive topics in the social media content it is purely content based.  Therefore it is obvious that for similar posts with the same information would delayed by the same amount to delayed to be available at the same time, thereby clustered)
However Shumaker does not explicitly disclose identifying, by a workload layer of a cloud computing environment an event associated with extraction and transmission of a dataset from a data center over a network to one or more network servers; wherein a plurality of user devices interface with the one or more network servers, and the one or more network servers interface with one or more servers of the data center; identifying, by the workload layer of the cloud computing environment; identifying, by the workload layer of the cloud computing environment, a plurality of tasks; increasing by the workload layer of the cloud computing environment, a priority of data extraction from a backend data storage system of the data center for a first topic associated with the event; decreasing by the workload layer of the cloud computing environment the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the event; determining by the workload layer of the cloud computing environment a predicted availability time of the dataset for the one or more network servers based on data extraction performance from the backend data storage system of the data center and the priority; clustering processing by the workload layer of the cloud computing environment of a plurality of posting requests of two or more of the users through the one or more network servers to align with the predicted availability time of the dataset;
and coordinating augmentation by the workload layer of the cloud computing environment of two or more postings associated with the plurality of posting requests using a cognitive system to incorporate one or more additional features based on the dataset
Chu discloses determining a predicted availability time of the dataset for the one or more network servers (Chu: para.0041 “While the preceding example illustrates the delayed communication of an enabled share link, in other embodiments the system may send the link immediately, but may notify the recipient that the content item is not ready. Thus, in some embodiments, prior to completion of the uploading of the content item, the system optionally provides the link to the designated recipient with a notification that the link is not enabled yet (operation 216). The message with the inactive link may also include an estimate as to when the uploading will finish (i.e., when the content item will be ready). For example, the disabled link may be included in a message with a progress or status bar that tracks the progress of the content-item upload.” the estimated time to finish uploading the content is calculated.);
processing the posting request of the user through the one or more network servers to align with the predicted availability time of the dataset (Chu: para.0041 “While the preceding example illustrates the delayed communication of an enabled share link, in other embodiments the system may send the link immediately, but may notify the recipient that the content item is not ready. Thus, in some embodiments, prior to completion of the uploading of the content item, the system optionally provides the link to the designated recipient with a notification that the link is not enabled yet (operation 216). The message with the inactive link may also include an estimate as to when the uploading will finish (i.e., when the content item will be ready). For example, the disabled link may be included in a message with a progress or status bar that tracks the progress of the content-item upload.” the posting request is aligned with the predicted availability and the link to the content is enabled).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shumaker with Chu in order use the enabled share link feature when sharing content using the online content management system server and incorporate determining a predicted availability time of the dataset for the one or more network servers based on data extraction performance from a backend data storage system of the data center; processing the posting request of the user through the one or more network servers to align with the predicted availability time of the dataset.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving recipient user satisfaction and user experience with content sharing system (Chu: para.0005).
However Shumaker-Chu does not explicitly disclose identifying, by a workload layer of a cloud computing environment an event associated with extraction and transmission of a dataset from a data center over a network to one or more network servers; wherein a plurality of user devices interface with the one or more network servers, and the one or more network servers interface with one or more servers of the data center; identifying, by the workload layer of the cloud computing environment, a plurality of tasks; and increasing by the workload layer of the cloud computing environment a priority of data extraction from a backend data storage system of the data center for a first topic associated with the event; decreasing by the workload layer of the cloud computing environment the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the event; determining by the workload layer of the cloud computing environment a predicted availability time of the dataset for the one or more network servers based on data extraction performance from a backend data storage system of the data center and the priority; clustering processing, by the workload layer of the cloud computing environment; and coordinating augmentation by the workload layer of the cloud computing environment of two or more postings associated with the plurality of posting requests using a cognitive system to incorporate one or more additional features based on the dataset.
Fersman discloses extraction and transmission of a dataset from a data center (Fersman: Fig.1a 110 is the data center which consists of buffering module 130, as shown in Fig.4) over a network to one or more network servers (Fersman: Fig.4 125 Col.6 line 12-20 “In an example scenario, the mobile terminal 120 wishes to upload a file to the network 125 via the communications network 100.”) (Fersman: Col.9 lines 10-20 “Action 401. The mobile terminal 120 sends a file to upload e.g. upload a photo to a social media page, to the buffering module 130 e.g. using a capillary network. Action 402. The buffering module 130 e.g. implemented in a gateway receives the file. The buffering module 130 buffers the file temporarily in a queue.” );  
wherein a plurality of user devices (Fersman: col.4 line 16-23 “thousands of mobile terminals” ) interface with the one or more network servers (Fersman: Fig.4 125 Col.6 line 12-20 “In an example scenario, the mobile terminal 120 wishes to upload a file to the network 125 via the communications network 100.” network 125 is network server), and the one or more network servers interface with one or more servers of the data center (Fersman: Fig.1a 110 is the data center which consists of buffering module 130, as shown in Fig.4.) (Fersman: Fig.4 125 Col.6 line 12-20 “In an example scenario, the mobile terminal 120 wishes to upload a file to the network 125 via the communications network 100.”it can be seen that the user device 120 interfaces with network 125 via network 100, and it can be seen that node 110, the data center that includes 130 as seen in Fig. 1a, interfaces with network 125, for example in step 405 in Fig. 4.); 
determining a predicted availability time of the dataset for the one or more network servers based on data extraction performance from a backend data storage system (Fersman Fig.1a and Fig.4 130) of the data center (Fersman: Fig.1A 110) and the priority (Fersman: col.9 lines 20-27 “Action 403. The buffering module 130 estimates the time to start and or end of uploading the file depending upon any one or more out of: the file size, the optimization technique applied on it, network congestion conditions, and the number of already buffered filed into the queue. Already buffered files may be uploaded before the current file using FIFO order.” the buffering module 130, for example in col.9 lines 1-7, performs the uploading of the files to network 125.  It also predicts the time to end of the uploading of the file based on various criteria such as network congestion, queue size and optimization to be performed, all of which affect data extraction performance.  The prediction also takes into consideration the priority of the data, i.e. number of files before it.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shumaker-Chu with Fersman in order incorporate extraction and transmission of a dataset from a data center over a network to one or more network servers; wherein a plurality of user devices interface with the one or more network servers, and the one or more network servers interface with one or more servers of the data center; and determining a predicted availability time of the dataset for the one or more network servers based on data extraction performance from a backend data storage system of the data center and the priority.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving upload service performance (Fersman: Col.2 lines 19-28).
However Shumaker-Chu-Fersman does not explicitly disclose identifying, by a workload layer of a cloud computing environment; identifying, by the workload layer of the cloud computing environment, a plurality of tasks; determining by the workload layer of the cloud computing environment a predicted availability time of the dataset; increasing by the workload layer of the cloud computing environment a priority of data extraction from a backend data storage system of the data center for a first topic associated with the event; decreasing by the workload layer of the cloud computing environment the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the event; clustering processing, by the workload layer of the cloud computing environment, of a plurality of posting requests; and coordinating augmentation by the workload layer of the cloud computing environment of two or more postings associated with the plurality of posting requests using a cognitive system to incorporate one or more additional features based on the dataset.
Kat discloses increasing a priority of data extraction from a backend data storage system of the data center for a first topic associated with the content (Kat: para.0025 “The order in which the shared video items 26 are processed by the auto-editing function 22 may be based on priorities assigned to the shared video items 26. A priority may be assigned to a shared video item 26 based on one or more criteria such as…number of MPAA rating mismatches between MPAA ratings desired by viewers of the shared video items 26 and the MPAA ratings of the shared video items 26” it can be seen in para.0027, MPAA refers to the rating, i.e. R, G, PG, of a content.  Based on this content, the order in which videos items are processed can be determined.  In this case, there can be a desired MPAA rating, and if it matches a desired rating, a priority can be increased); 
decreasing the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the content (Kat: para.0025 “The order in which the shared video items 26 are processed by the auto-editing function 22 may be based on priorities assigned to the shared video items 26. A priority may be assigned to a shared video item 26 based on one or more criteria such as…number of MPAA rating mismatches between MPAA ratings desired by viewers of the shared video items 26 and the MPAA ratings of the shared video items 26” it can be seen in para.0027, MPAA refers to the rating, i.e. R, G, PG, of a content.  Based on this content, the order in which videos items are processed can be determined.  In this case, there can be a desired MPAA rating, and if it doesn’t match a desired rating, a priority can be decreased); and 
coordinating augmentation of two or more postings associated with the plurality of posting requests using a cognitive system (Kat: Fig. 1 auto-editing function 22) to incorporate one or more additional features based on the dataset (Kat: para.0025 “Next, the video sharing system 12 performs an auto-editing process on the shared video item 26 uploaded by the user 16-1 (step 102). In one embodiment, the auto-editing function 22 of the video sharing system 12 performs an auto-editing process on the shared video items 26 in the collection of shared video items 24. The order in which the shared video items 26 are processed by the auto-editing function 22 may be based on priorities assigned to the shared video items 26” auto editing can be performed in the priority order, and by organizing the editing queue, the augmentation is “coordinated”.  para.0027 and para.0049 show the types of augmentation that can be performed, such as removing content, censoring, adding advertisements, replacing objectionable content with other content and so on.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shumaker-Chu-Fersman with Kat in order incorporate increasing a priority of data extraction from a backend data storage system of the data center for a first topic associated with the content; decreasing the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the content; and coordinating augmentation of two or more postings associated with the plurality of posting requests using a cognitive system to incorporate one or more additional features based on the dataset, and apply this to the actual events of Shumaker that is detected in the content, such as the time sensitive content.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving editing service performance, by scheduling more relevant content before others (Kar: para.0025).
However Shumaker-Chu-Fersman with Kat does not explicitly disclose identifying, by a workload layer of a cloud computing environment; identifying, by the workload layer of the cloud computing environment, a plurality of tasks; determining by the workload layer of the cloud computing environment a predicted availability time of the dataset; increasing by the workload layer of the cloud computing environment a priority of data extraction; decreasing by the workload layer of the cloud computing environment the priority of data extraction; clustering processing, by the workload layer of the cloud computing environment, of a plurality of posting requests; and coordinating augmentation by the workload layer of the cloud computing environment of two or more postings.  In other words, while Shumaker-Chu-Fersman with Kat discloses the above steps, they are not explicitly performed by a workload layer of a cloud computing environment.
Schaad discloses a workload layer (Schaad: Fig. 1 prediction engine and the Provisioning engine together) of the cloud computing environment (Schaad: para.0048 “Event data is received (302). In some examples, the resource prediction system 104 receives event data from enterprise data sources 102. In some examples, the event data is associated with one or more events.” para.0050 “If it is determined that there are no more events, resource prediction information is provided (316). For example, the prediction engine 110 can provide a resource consumption schedule to the cloud infrastructure 106. In some examples, the resource consumption schedule can provide a list of events that are expected to be performed by the cloud infrastructure 106, as well as, for each event, a time, a likelihood (probability) that the event is to be executed at/during the time, and expected resource consumption associated with execution of the event. In some examples, the list of events can include unknown events. Consequently, for an unknown event, the time, the likelihood (probability) that the event is to be executed at/during the time, and/or expected resource consumption associated with execution of the event can be absent.” para.0050 “For example, the prediction engine 110 can provide a resource consumption schedule to the cloud infrastructure 106. In some examples, the resource consumption schedule can provide a list of events that are expected to be performed by the cloud infrastructure 106, as well as, for each event, a time, a likelihood (probability) that the event is to be executed at/during the time, and expected resource consumption associated with execution of the event. In some examples, the list of events can include unknown events. Consequently, for an unknown event, the time, the likelihood (probability) that the event is to be executed at/during the time, and/or expected resource consumption associated with execution of the event can be absent.” the prediction engine 110 of resource prediction system 104 performs steps of identifying events associated with resource usage, and generates a report to provide to the provisioning engine 120 of cloud infrastructure 106 such that these predictions can be used to provision resources to meet these demands.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Shumaker-Chu-Fersman-Kat with Schaad in order to incorporate a workload layer of a cloud computing environment to perform the tasks taught by Shumaker-Chu-Fersman-Kat as set forth above.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of inexpensive scalability for service provision (Schaad: para.0001).


Regarding Claim 7, Shumaker-Chu-Fersman-Kat-Schaad discloses claim 1 as set forth above.
However Shumaker-Chu-Fersman does not explicitly disclose providing the dataset to the cognitive system to augment the two or more postings associated with the plurality of posting requests to incorporate the one or more additional features based on the dataset.
Kat discloses providing the dataset to the cognitive system (Kat: auto-editing function 22, Fig. 1) to augment the two or more postings associated with the plurality of posting requests to incorporate the one or more additional features based on the dataset (Kat: para.0025 “In one embodiment, the auto-editing function 22 of the video sharing system 12 performs an auto-editing process on the shared video items 26 in the collection of shared video items 24.”  para.0057 “As such, the auto-editing function 22 determines one or more advertisement locations in which advertisements are to be inserted for each alternate version (step 210). “ para.0054 “Note that when replacing objectionable content with an advertisement, the alternate version record 30 representing the alternate version of the shared video item 26 may include the advertisement or a reference to the advertisement such as, for example, a Uniform Resource Locator (URL). Likewise, the rules defining the alternate version may define one or more types of undesirable content to be replaced with alternative content such as, for example, advertisements.” when the auto editing function generates the alternative version of the videos through editing, advertisements may be inserted.  Therefore Auto-Editing function 22 is provided access to a data set of advertisement and other alternative content in order to make these changes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shumaker-Chu-Fersman-Kat-Schaad in order incorporate increasing a priority of data extraction from a backend data storage system of the data center for a first topic associated with the content; decreasing the priority of data extraction from the backend data storage system of the data center for a second topic unassociated with the content; and coordinating augmentation of two or more postings associated with the plurality of posting requests using a cognitive system to incorporate one or more additional features based on the dataset, and apply this to the actual events of Shumaker that is detected in the content, such as the time sensitive content.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving editing service performance, by scheduling more relevant content before others (Kar: para.0025).

Regarding Claim 11, and 15, it teaches all of the same elements as claim 1 and 7 but in a system comprising a backend data storage system of a data center (Chu: para.0041 data store 134 of online content management system 118), and at least one processing device (Shumaker: para.0019) configured to perform the method.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.

Regarding Claim 19, it teaches all of the same elements as claim 1 but in a computer program product comprising: a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method (Shumaker: para.0011-para.0012). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.

Claim 2, 8, 9, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al, (hereinafter Shumaker, US 2015/0237464 A1) in view of Chu et al. (hereinafter Chu, US 2014/0229578 A1) in view of Fersman et al. (hereinafter Fersman, US 10,623,997 B2) further in view of Schaad (US 2015/0006711 A1)in view of Katpelly et al. (hereinafter Kat, US 2009/0313546 A1) further in view of Schaad (US 2015/0006711 A1) in view of Yu et al. (hereinafter Yu, US 2014/0244742 A1).

Regarding Claim 2, Shumaker-Chu-Fersman-Kat-Schaad discloses claim 1 as set forth above.
Shumaker further discloses creating a virtual location identifier associated with the event (Shumaker: Fig.3 para.0057 “f an event is occurring at the location of the user through information available to social networking application available over a network, such as the Internet. In certain embodiments, social networking server 330 may include information available in a database (not shown) of events occurring at locations, such as schedules of events with corresponding locations.” the event occurring at the location is the virtual location identifier.) and 
a plurality of event attributes (Shumaker: para.0040 “Database 136 may also include information about events occurring at locations, including sport, concerts, performance, and/or political event schedules.” information about the events, such as their schedules and their locations are event attributes); 
linking the virtual location identifier to user profile data (Shumaker: para.0056 user location data is user profile data) of the users (Shumaker: fig.3 392 para.0057 “Once the location of the user is determined, the location of the user is associated with an event by social networking application 332, at block 392. ” para.0062 “Once a location is determined, the location of the user is associated with an event occurring at the location, at step 404.” the virtual location identifier, the event, is associated with location of the user, which is user profile data.).
However Shumaker-Chu-Fersman-Kat-Schaad does not explicitly disclose linking the virtual location identifier to a resource manager of the data center.
Yu discloses linking the virtual location identifier to a resource manager of the data center (Yu: para.0087 “The processor module 109 receives information from the SNS, at step 312.” para.0098 “During the social aggregation process, geo-tagged contents are retrieved from various social network services, which can be major social networking services (SNS), around the given GPS coordinates. When there are a large number of users at the same location and these users request aggregation content within a predetermined time period (e.g., within 2 minutes), the same geo-tagged contents from SNS data sources are not retrieved repeatedly. It is to be appreciated that to avoid repetitive retrieval of the same content, these contents are stored in cache to avoid overloading on the SNS servers.” the processor module 109 maintains location information, gps coordinates when handling geo-tagged content, therefore the virtual location identifier is linked to the resource manager, the processor module 109 of the data center, 203).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shumaker-Chu-Fersman-Kat-Schaad with Yu in order to incorporate linking the virtual location identifier to a resource manager of the data center.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing proper location based content to users which has the expected benefit of improved user experience by receiving relevant information (Yu: para.0020).

Regarding Claim 8, Shumaker-Chu-Fersman-Kat-Schaad discloses claim 1 as set forth above.
However Shumaker-Chu-Fersman-Kat-Schaad does not explicitly disclose aggregating two or more of the tasks based on one or more of: a data type, a size, and a time proximity.
Yu discloses aggregating two or more of the tasks based on one or more of: a data type, a size, and a time proximity (Yu: para.0098 “When there are a large number of users at the same location and these users request aggregation content within a predetermined time period (e.g., within 2 minutes), the same geo-tagged contents from SNS data sources are not retrieved repeatedly. It is to be appreciated that to avoid repetitive retrieval of the same content, these contents are stored in cache to avoid overloading on the SNS servers.” similar requests are aggregated together and the result is cached)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shumaker-Chu-Fersman-Kat with Yu in order to incorporate aggregating two or more of the tasks based on one or more of: a data type, a size, and a time proximity.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reduced server load (Yu: para.0020).

Regarding Claim 9, Shumaker-Chu-Fersman-Kat-Schaad -Yu discloses claim 8 as set forth above.
However Shumaker-Chu-Fersman-Kat-Schaad does not explicitly disclose wherein aggregating further comprises searching for one or more other tasks predicted to have a same outcome as the aforementioned tasks and searching for one or more tasks predicted to produce results that will aggregate with a current task prior to processing the current task.
Yu discloses wherein aggregating further comprises searching for one or more other tasks predicted to have a same outcome as the aforementioned tasks and searching for one or more tasks predicted to produce results that will aggregate with a current task prior to processing the current task (Yu: para.0098 “When there are a large number of users at the same location and these users request aggregation content within a predetermined time period (e.g., within 2 minutes), the same geo-tagged contents from SNS data sources are not retrieved repeatedly. It is to be appreciated that to avoid repetitive retrieval of the same content, these contents are stored in cache to avoid overloading on the SNS servers.” when there are a plurality of requests for same data, therefore same outcome, the tasks are aggregated as  one fetch for the geo tagged data.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shumaker-Chu-Fersman-Kat-Schaad with Yu in order to incorporate wherein aggregating further comprises searching for one or more other tasks predicted to have a same outcome as the aforementioned tasks and searching for one or more tasks predicted to produce results that will aggregate with a current task prior to processing the current task.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reduced server load (Yu: para.0020).

Regarding Claims 12, 16, 17 and 20, they do not teach nor further define over the limitations of claims 2, 8 and 9.  Therefore claims 12, 16, 17 and 20 are rejected under the same rationale as claims 2, 8, and 9.

Claim 3, 4, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al, (hereinafter Shumaker, US 2015/0237464 A1) in view of Chu et al. (hereinafter Chu, US 2014/0229578 A1) in view of Fersman et al. (hereinafter Fersman, US 10,623,997 B2) in view of Katpelly et al. (hereinafter Kat, US 2009/0313546 A1) further in view of Schaad (US 2015/0006711 A1) in view of Yu et al. (hereinafter Yu, US 2014/0244742 A1) further in view of Fleischman et al. (hereinafter Fleischman, US 2013/0018896 A1).

Regarding Claim 3, Shumaker-Chu-Fersman-Kat-Schaad-Yu discloses claim 2 as set forth above.
However Shumaker-Chu-Fersman-Kat-Schaad -Yu does not explicitly disclose determining a probability and a predicted timing of the users making a post to the one or more network servers based on the user profile data and the event attributes.
Fleischman discloses determining a probability (Fleischman: para.0094 “In another implementation, the count may be weighted based on each SM user's overall probability of authoring a SM content item on the first and second topic or event. This probability is based on the other SM content items they have authored.”) and a predicted timing (Fleischman: para.0087 “A time filtering criteria may specify that only those SM users who have authored SM content items regarding the topic or event in a particular time range are included in the population. Such a criteria may, for example, specify that only those SM users who have authored SM content items during the airing of a TV show (or within a specified time period before or after) be included in a population. “ para.0139 “Alternatively, the time of day filter may affect the determination of affinity scores by only including in populations those SM users who have authored SM content items during the designated part of day.”) of the users making a post to the one or more network servers based on the user profile data and the event attributes (Fleischman: para.0098 “In another implementation, the affinity score can be calculated by determining the average probability of a SM user to author SM content items on event/topic A and event/topic B, normalized by the expected probability of any SM user to author SM content items on A and B. This is equivalent to normalizing the weighted overlap count, described above, and then further normalizing that by the product of the probability of any given SM content item by any SM user being about topic/event A and the probability of any given SM content item by any SM user being about topic/event B.” based on the event and information about the user, such as in para.0087, the timing and probability of a user posting about the event can be determined.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shumaker-Chu-Fersman-Kat-Schaad-Yu with Fleischman in order to incorporate determining a probability and a predicted timing of the users making a post to the one or more network servers based on the user profile data and the event attributes.
One of ordinary skill in the art before the effective filing date would have been motivated to combine because of the expected benefit of calculating an affinity between the audience of an event and the event itself.

Regarding Claim 4, Shumaker-Chu-Fersman-Kat-Schaad-Yu - Fleischman discloses claim 3 as set forth above.
However Shumaker does not explicitly disclose sending a posting delay request based on determining that at least one of the users will make the post prior to the predicted availability time of the dataset.
Chu discloses sending a posting delay request based on determining that at least one of the users will make the post prior to the predicted availability time of the dataset (Chu: para.0034 “In response to the instruction, the system commences uploading of the content item (operation 212). For example, interface module 128 may commence uploading content item 124A to data store 134 in FIG. 1.” and para.0035 “Then, the system receives a communication instruction to communicate the link to the content item to a designated recipient (operation 214), where the link specifies a location from which the designated recipient can download the content item. For example, the user of client device 110A may use online client 122A to add the communication instruction to a pending queue associated with content-item-transfer module 132 in FIG. 1.” the communication instruction is put into a pending queue and performed after the uploading is finished in para.0036 when a user requests the communication instruction prior to the availability).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shumaker-Chu-Fersman-Kat -Yu-Fleischman in order to incorporate disclose sending a posting delay request based on determining that at least one of the users will make the post prior to the predicted availability time of the dataset.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving recipient user satisfaction and user experience with content sharing system (Chu: para.0005).

Regarding Claim 13, and 21 they do not teach nor further define over the limitations of claims 3 and 4.  Therefore Claim 13 and 21 are rejected under the same rationale as claims 3 and 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al, (hereinafter Shumaker, US 2015/0237464 A1) in view of Chu et al. (hereinafter Chu, US 2014/0229578 A1) in view of Fersman et al. (hereinafter Fersman, US 10,623,997 B2) in view of Katpelly et al. (hereinafter Kat, US 2009/0313546 A1) further in view of Schaad (US 2015/0006711 A1) in view of Yu et al. (hereinafter Yu, US 2014/0244742 A1) further in view of Fleischman et al. (hereinafter Fleischman, US 2013/0018896 A1) further in view of Hamedi et al. (hereinafter Hamedi, US 2019/0034976 A1).

Regarding Claim 5, Shumaker-Chu-Fersman-Kat-Schaad-Yu - Fleischman discloses claim 4 as set forth above.
However Shumaker-Chu-Fersman-Kat-Schaad-Yu - Fleischman does not explicitly disclose sending a posting suggestion based on predicting that at least one of the users will make the post after the predicted availability time of the dataset.
Hamedi discloses sending a posting suggestion based on predicting that at least one of the users will make the post after the predicted time of the dataset (Hamedi: para.0182 “For example, a user may input a potential request such as, “When should I post product related content today?” In the previously described embodiments, selecting this request may generate a time, such as 3 PM (post meridian). After receiving this selection, the system may send an alert to the user at 3 PM or at a predetermined time before 3 PM to remind the user to post content according to the recommended aspect.” a reminder can be sent at the predicted time i.e. 3pm, therefore 100% likely to make the post after the time.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shumaker-Chu-Fersman-Kat-Schaad-Yu-Fleischman with Hamedi in order to incorporate sending a posting suggestion based on predicting that at least one of the users will make the post after the predicted availability time of the dataset.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of the user posting the content relatively on time (Hamedi: para.0182).

Claim 10, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al, (hereinafter Shumaker, US 2015/0237464 A1) in view of Chu et al. (hereinafter Chu, US 2014/0229578 A1) in view of Fersman et al. (hereinafter Fersman, US 10,623,997 B2) in view of Katpelly et al. (hereinafter Kat, US 2009/0313546 A1) further in view of Schaad (US 2015/0006711 A1) in view of Achin et al. (hereinafter Achin, US 2017/0243140 A1).

Regarding Claim 10, Shumaker-Chu-Fersman-Kat-Schaad discloses claim 1 as set forth above.
However Shumaker-Chu-Fersman-Kat-Schaad does not explicitly disclose inferring a type of data processing for prioritizing the tasks based on a simulator operable to perform a queuing model; and allocating one or more resources of the data center based on the type of data processing.
Achin discloses inferring a type of data processing (Achin: para.0075 “In some embodiments, a machine-executable template includes metadata describing attributes of the predictive modeling technique encoded by the template. The metadata may indicate one or more data processing techniques that the template can perform as part of a predictive modeling solution (e.g., in a pre-processing step, in a post-processing step, or in a step of predictive modeling algorithm).” ) 
for prioritizing the tasks (Achin: para.0278 “(1) Job Queue 822. Each project may have its own job queue instance, which services model computation requests from the corresponding modeling dashboard instance. A job includes a reference to a partition of the project's dataset, a modeling technique, and a priority within the project. This module then constructs and maintains the prioritized list of jobs.”)
based on a simulator (exploration engine 110) operable to perform a queuing model (Achin: para.0157 “the exploration engine 110 to begin the search for modeling solutions in either manual mode or automatic mode. In automatic mode, the exploration engine 110 partitions the dataset (step 418) using a default sampling algorithm and prioritizes the modeling techniques (step 420) using a default prioritization algorithm. Prioritizing the modeling techniques may include determining the suitabilities of the modeling techniques for the prediction problem, and selecting at least a subset of the modeling techniques for execution based on their determined suitabilities.”); and 
allocating one or more resources of the data center based on the type of data processing (Achin: para.0165 “At step 432 of method 400, the exploration engine 110 generates a resource allocation schedule for the execution of an initial set of the selected modeling techniques. The allocation of resources represented by the resource allocation schedule may be determined based on the prioritization of modeling techniques, the partitioned data samples, and the available computation resources.” ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shumaker-Chu-Fersman-Kat-Schaad with Achin in order to incorporate inferring a type of data processing for prioritizing the tasks based on a simulator operable to perform a queuing model; and allocating one or more resources of the data center based on the type of data processing.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently determining modeling techniques (Achin: para.0011).

Regarding Claim 18 it does not teach nor further define over the limitations of claim 10.  Therefore Claim 18 is rejected under the same rationale as claim 10.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al, (hereinafter Shumaker, US 2015/0237464 A1) in view of Chu et al. (hereinafter Chu, US 2014/0229578 A1) in view of Fersman et al. (hereinafter Fersman, US 10,623,997 B2) in view of Katpelly et al. (hereinafter Kat, US 2009/0313546 A1) further in view of Schaad (US 2015/0006711 A1) in view of Yu et al. (hereinafter Yu, US 2014/0244742 A1).
Regarding Claim 22, Shumaker-Chu-Fersman-Kat-Schaad discloses claim 19 as set forth above.
However Shumaker-Chu-Fersman does not explicitly disclose wherein the program instructions executable by the processing device further cause the processing device to perform: providing the dataset to a cognitive system to augment the two or more postings associated with the plurality of posting requests to incorporate the one or more additional features based on the dataset; and aggregating two or more of the tasks based on one or more of: a data type, a size, and a time proximity.
Kat discloses providing the dataset to the cognitive system (Kat: auto-editing function 22, Fig. 1) to augment the two or more postings associated with the plurality of posting requests to incorporate the one or more additional features based on the dataset (Kat: para.0025 “In one embodiment, the auto-editing function 22 of the video sharing system 12 performs an auto-editing process on the shared video items 26 in the collection of shared video items 24.”  para.0057 “As such, the auto-editing function 22 determines one or more advertisement locations in which advertisements are to be inserted for each alternate version (step 210). “ para.0054 “Note that when replacing objectionable content with an advertisement, the alternate version record 30 representing the alternate version of the shared video item 26 may include the advertisement or a reference to the advertisement such as, for example, a Uniform Resource Locator (URL). Likewise, the rules defining the alternate version may define one or more types of undesirable content to be replaced with alternative content such as, for example, advertisements.” when the auto editing function generates the alternative version of the videos through editing, advertisements may be inserted.  Therefore Auto-Editing function 22 is provided access to a data set of advertisement and other alternative content in order to make these changes.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shumaker-Chu-Fersman with Kat in order incorporate wherein the program instructions executable by the processing device further cause the processing device to perform: providing the dataset to a cognitive system to augment the two or more postings associated with the plurality of posting requests to incorporate the one or more additional features based on the dataset apply this to the actual events of Shumaker that is detected in the content, such as the time sensitive content.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving editing service performance, by scheduling more relevant content before others (Kar: para.0025).
However Shumaker-Chu-Fersman-Kat-Schaad does not explicitly disclose aggregating two or more of the tasks based on one or more of: a data type, a size, and a time proximity.
Yu discloses aggregating two or more of the tasks based on one or more of: a data type, a size, and a time proximity (Yu: para.0098 “When there are a large number of users at the same location and these users request aggregation content within a predetermined time period (e.g., within 2 minutes), the same geo-tagged contents from SNS data sources are not retrieved repeatedly. It is to be appreciated that to avoid repetitive retrieval of the same content, these contents are stored in cache to avoid overloading on the SNS servers.” similar requests are aggregated together and the result is cached)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shumaker-Chu-Fersman-Kat-Schaad with Yu in order to incorporate aggregating two or more of the tasks based on one or more of: a data type, a size, and a time proximity.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reduced server load (Yu: para.0020).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morse et al. US 9,413,809 B1 Delaying publicizing, at a second source, upload of a content item to a first source until confirmation of availability of the content item at the first source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
6/4/22